FILED
                            NOT FOR PUBLICATION                             JAN 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ERIC DAVID HOFFERT,                              No. 09-17536

               Petitioner - Appellant,           D.C. No. 2:08-cv-01268-JWS

  v.
                                                 MEMORANDUM *
CHARLES L. RYAN and STATE OF
ARIZONA ATTORNEY GENERAL,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John W. Sedwick, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Arizona state prisoner Eric David Hoffert appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Hoffert contends that his due process rights were violated because he was

convicted for conduct not prohibited by Arizona law. Specifically, he contends

that Arizona Revised Statute § 13-1304(A) requires the state to prove that Hoffert

possessed the intent to commit a sexual offense at the time that he initially

restrained the victim or, at the latest, prior to his departure from the state. There is

no convincing evidence that the Arizona Supreme Court would have rejected the

Court of Appeals’ interpretation. See In re Watts, 298 F.3d 1077, 1082 (9th Cir.

2002). Accordingly, the state court’s decision was not contrary to, or an

unreasonable application of, clearly established federal law. See 28 U.S.C.

§ 2254(d)(1); Fiore v. White, 531 U.S. 225, 228-29 (2001) (per curiam) (due

process clause forbids a state to convict a person of a crime without proving the

elements of that crime beyond a reasonable doubt).

      AFFIRMED.




                                            2                                     09-17536